Lord, J.
The purpose of the St. of 1874, e. Ill, is obvious, and its true construction is equally obvious. The purpose is to prevent the antedating of a mortgage in order to give it a validity which it would not have if the true time of the execution were expressed in it; and the true construction of it is, that notoriety shall be given to the mortgage within fifteen days of its execution. It would be a very harsh as well as unnatural construction of the statute to suppose that the Legislature meant to make void as against the world an instrument which, in one of the various modes in which mistakes in the calendar occur, happens to be misdated. It is common knowledge that at the commencement of the year instruments are frequently antedated a year. It often occurs that such instrument carries with it conclusive evidence of a mistake in the date. Such evidence does not, however, change the words of the date.
We need not resort to the etymology of the word “ date ” to arrive at this conclusion, although the technical signification of datum would import the execution of the instrument, rather than figures of month or year. In Folsom v. Clemenee, 111 Mass. 273, the law is stated with exact accuracy. In that case, there was no date of a mortgage except it was dated 1870 without month or day of the month, but on its back was written, “ March 24, 1870; ” in reference to which it is said by the court that “ the evidence tended to show that to have been the time of its delivery, which is the true date.”
The real question is, when did the instrument first take effect as a valid contract between the parties. If the instrument bore no other date than the month or the year, it would be competent for either party to show its true date; and, while the party claiming under it might show that in fact it was executed within *357fifteen days of its record, it would be equally competent for the other party to show that it had been effectual as a contract between the parties for a long time before the fifteen days. What would be the effect of a re-delivery of an instrument more than fifteen days old, we need not inquire. Certainly, if it could have any effect, it could not have any anterior to such delivery. In this case, no such question arises. The entire transaction is within fifteen days of the recording. It is the exception to the ruling that the written words of the in testimonium clause of the instrument are conclusive upon the subject of date on the matter in issue, and that no other evidence can be received on that point, that is sustained.
, It is not a question of extending, limiting or varying the words of a written instrument, but it is simply the question, When was the execution of that contract evidenced by the actual delivery of it?

Exceptions sustained.